Per Curiam:
The order should be modified by providing that paragraphs 1 to 21, both inclusive, paragraphs 24 to 81, both inclusive, and paragraphs 34 to 51, both inclusive, of the supplemental complaint be stricken out as irrelevant. And the order should be further modified so as to'provide that the plaintiffs may serve upon the defendant a supplemental complaint containing paragraphs 22, 23, 32, 33, 52 and 53 of the amended complaint heretofore served within five days from service of a copy of the order to beentered hereon, with notice of entry upon the attorneys for the plaintiffs: As so modified the order appealed from should be affirmed, Without costs. Present — Ingraham, P. J., Laughlin, Scott and Miller, JJ. Order modified as indicated in opinion, and as modified affirmed, without costs. Settle order on notice.